DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 02/21/2022 has been entered. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the recitation of the active method step of “placing the vials on a cooled shelf of a lyophilizer, wherein the cooled shelf has a temperature between about -10°C and -30°C”.  The closest prior art is Eisenbrey et al. (of record; from IDS; US 2016/0059036 A1; “Eisenbrey”).  Eisenbrey teaches a method of making ultrasound contrast agent microbubbles by: a. mixing a first surfactant and a second surfactant in phosphate buffered saline; b. heating the mixture until both surfactants are dissolved; c. cooling said mixture to room temperature while stirring; d. optionally autoclaving the mixture and cooling the mixture while stirring; e. placing the mixture in a vessel in an ice bath, purging said mixture using a first gas while sonicating said mixture; f. separating microbubbles; g. adding a lyoprotectant to the microbubbles; h. freeze-drying the microbubbles; i. sealing the microbubbles under vacuum; and j. refilling the microbubbles with a second gas (Abstract; and ¶ 0047).  The lyoprotectant is added prior to freeze-drying, and the mixture is then flash frozen, for instance, in liquid nitrogen, and then freeze-dried at a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Jennifer Lamberski/Primary Examiner, Art Unit 1618